                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION


CHARLES TAYLOR, INDIVIDUALLY                    §
AND ON BEHALF OF ALL OTHERS                     §
SIMILARLY SITUATED;                             §
                                                §
                    Plaintiff,                  §
                                                §                SA-19-CV-00347-ESC
vs.                                             §
                                                §
C6 DISPOSAL SYSTEMS, INC.,                      §
                                                §
                    Defendant.                  §

                                             ORDER

        Before the Court in the above-styled cause of action is the parties Joint Advisory to the

Court [#44].     The Court previously ordered the parties to meet and confer regarding the

substance of Plaintiff’s proposed notice and submit such notice to the Court. The parties’

advisory complies with this Order and informs the Court of the parties’ agreement as to the form

and content of the notice and consent form to be used in this collective action, as well as the

schedule to control the opt-in period.

        IT IS THEREFORE ORDERED that the parties proceed with issuing notice as set

forth in their joint advisory.

        SIGNED this 4th day of September, 2019.




                                         ELIZABETH S. ("BETSY") CHESTNEY
                                         UNITED STATES MAGISTRATE JUDGE




                                                1
